Citation Nr: 9916305	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-41 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for nasal septoplasty.

2.  Entitlement to service connection for chronic sinus 
infection.




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION


The veteran retired from military service in August 1995 
after serving more than 24 years of active service. 

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of June 1996 from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied service 
connection for residuals of a nasal septoplasty and for 
chronic sinus infection.

In February 1998, the Board remanded the case to the RO for 
additional development.  In a March 1999 supplemental 
statement of the case, the RO provided notice of continued 
denial of service connection for residuals of a nasal 
septoplasty and for chronic sinus infection, following 
additional development and consideration of the issues, as 
requested by the Board.  The case is now returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Inservice surgery to correct a preexisting deviated 
septum was ameliorative in nature; the septal perforation 
incurred through the surgery was acute and transitory, and 
the preexisting deviated septum is not shown to have been 
more disabling after the surgery than when the veteran 
entered service.  

3.  A preservice chronic allergic rhinitis disability 
increased in severity during the veteran's active service.  


CONCLUSIONS OF LAW

1.  Residuals of a pre-existing deviated septum, corrected 
through septoplasty were not aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1998).  

2.  A preservice allergic rhinitis disorder was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of a nasal septoplasty and for 
chronic sinus infections.  He specifically alleges that the 
nasal septoplasty has resulted in a perforated nasal 
membrane, and that this perforation now causes sinus 
infections.  

Principles Relating to Aggravation of Preexisting Conditions.

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  He has not alleged any records of probative 
value that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) is satisfied.

The Board must determine whether the evidence supports each 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the  
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Veterans who had wartime service or peacetime service on or 
after January 1, 1947, will be considered to have been in 
sound condition when examined for service entrance except as 
to defects, infirmities, or disorders noted at service 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1998).  

A disability will be presumed to preexist service upon 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service.  38 C.F.R. 
§ 3.303(c)(1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence, either obvious or manifest, 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  These include medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306 (1998).

Aggravation is not conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1998).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1998).  

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) 
(hereinafter Court), in an interpretation of 38 C.F.R. 
§ 3.306(b)(1), held that where a pre-existing disability has 
been medically or surgically treated during service and the 
usual effects of the treatment have ameliorated the 
disability so that it is no more disabling than it was at 
entry into service, the presumption of aggravation does not 
attach as to that disability.  Verdon v. Brown, 8 Vet. 
App. 529, 537-38 (1998).  

Factual Background 

The report from a 1971 "Flying Training" examination 
reported no evidence of any nasal or sinus problems or 
complaints thereof, in the report of medical history.  The 
1972 supplemental examination, likewise showed no findings of 
sinus or nasal problems.

Service medical records reflect that the veteran was treated 
in November 1974 for flu like symptoms, which included slight 
nasal congestion.  In December 1979, he was seen for nasal 
sinus pain and slight congestion.  In March 1981, he was 
treated for complaints of a possible sinus infection and was 
referred to the allergy clinic, which diagnosed him with 
allergic rhinitis.  The veteran was noted to have had nasal 
congestion for many years, with very little seasonal 
variation, and was also noted to have a marked deviated 
septum to the left.  In November 1981, he was noted to have a 
lifelong nasal obstruction and a provisional diagnosis to 
rule out nasal polyps vs. venomotor rhinitis was render.  A 
December 1981 clinical record indicated a lifelong history of 
nasal congestion/obstruction with no known trauma, and the 
diagnosis of deviated septum, to the left was again rendered.  
In December 1982, surgery was recommended for the sinus 
problems.

In April 1983 the veteran underwent septoplasty.  Surgical 
findings were of severe deviation of the nasal septum to the 
left.  In a June 1983 follow-up report on his surgery, 
complaints of tenderness when clearing his nose, and numbness 
along the lower portion of the nose were noted.  Another June 
1983 report noted the septoplasty complicated by nasal septal 
perforation and recorded the veteran's complaints of 
sensitivity of the nose to cold air and numbness of the upper 
lips, plus occasional whistly respiration's.  The presence of 
a 1-centimeter post infection nasal perforation, slightly 
crusty with moderate mucosal edema and slight redness mainly 
of the right turbinate was noted.  The assessment given was 
small post infection septal perforation.  

Continued sinus or nasal complaints are noted throughout the 
remainder of the service medical records.  In April 1986, the 
history of the nasal septum deviation repair with subsequent 
mid septal perforation is noted, with current complaints of 
recurrent epistaxis.  He was diagnosed with a post infection 
perforated septum, 1-centimeter in size.  No crusting, polyps 
or bleeding was noted at that time.  Another treatment note 
from April 1986 noted the complaints, which included numbness 
at the tip of the nose, occasional headaches and bleeding.  
The examiner indicated that the mid-septal hole appeared to 
be healed, but with moderate congestion.  

Complaints of allergies with facial pain and bloody drainage 
were reported in September 1988.  An X-ray report from 
September 1988 indicated the sinuses were within normal 
limits.  In June 1989, the veteran was seen for complaints of 
runny nose, and pain on both sides of the sinus.  The 
diagnosis was sinusitis.  Complaints of allergy related nasal 
congestion and a diagnosis of allergic rhinitis were reported 
in March 1990.  

In December 1991, the veteran was treated for running nose, 
sinus congestion and blood in the nasal drainage, and was 
diagnosed with sinusitis.  In January 1992, it was reported 
that he no longer had sinus headaches or pressure.  
Complaints of recurrent nasal congestion and sneezing were 
recounted in treatment notes from November 1992.  Multiple 
diagnoses of sinusitis were made throughout the remainder of 
service.  The veteran's retirement examination of May 1995 
noted the diagnosis of deviated septum and complaints of 
sinusitis and hay fever.  

Pursuant to the Board's Remand, a VA examination was 
conducted in March 1999.  This examination included a review 
of the claims file and a history of treatment inservice for 
sinus pain and congestion, beginning in December 1979 when 
the veteran was treated for pharyngitis with Dimetapp.  
Repeat treatments for pharyngitis in February 1980 was noted.  
The history indicated findings of deviated septum and 
allergic rhinitis in December 1981, and again in December 
1982.  The surgery in April 1983 for deviated nasal septum, 
which was deviated to the left, was noted.  The subsequent 
development of the perforated nasal septum was also noted, 
and the April 1986 findings of the nose, post perforation, 
with no crusting or bleeding with normal X-rays of the 
sinuses and mastoids subsequently shown.  

Continued treatment for repeated sinus infections were report 
since 1989 onward, and the veteran was said to be receiving 
treatment from a Dr. Coleman, apparently from January 1996 
through December 1997.  The veteran gave a history of 
frequent colds prior to entering the service, and while in 
the military, but reported no specific allergies.  He gave a 
history of some improvement in symptoms including improved 
drainage and sense of smell after the septoplasty surgery, 
but then indicated that upon developing a perforated septum, 
his nose became more sensitive, and he reported having more 
frequent sinus infections, especially in the past three 
years.  His present complaints included headaches and his 
nose dries out quickly.  He gave a history of using nose 
drops, inhalers and Claritin.  The veteran indicated that he 
experiences seasonal allergies in the spring and fall, and 
also is allergic to some dogs and cats.  

Upon physical examination, no significant nasal obstruction 
was noted.  Nostrils appeared normal, but there was 
tenderness over the right maxillary sinus.  There was no 
purulent discharge, crusting or bleeding noted at the present 
time.  X-ray study of the sinuses revealed a 2-centimeter 
retention cyst of the right maxillary sinus.  Nasal septum 
was midline, and nasal turbinates were prominent.  The 
diagnoses were chronic allergic rhinitis, status postnasal 
septoplasty for deviated nasal septum and right maxillary 
retention cyst.  

The medical opinion rendered was that the veteran's allergic 
rhinitis preexisted service, as noted from the medical 
records, showing a history of treatment since December 1979, 
with surgery for deviated septum in April 1983, and continued 
with worsening symptoms to date.  The opinion was further 
forwarded that although the allergic rhinitis preexisted 
service, he now has more frequent worsening of the problems, 
with allergic rhinitis, and with the presence of the mucus 
retention cyst noted in the right maxillary sinus.  

Analysis

I. Residuals of Nasal Septoplasty to Repair Deviated Septum

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of nasal septoplasty.  The record 
establishes  that the deviated septum preexisted service, as 
shown in the service medical records from November and 
December of 1981, he was noted to have a lifelong nasal 
obstruction with no known trauma, diagnosed as deviated 
septum, to the left.  Thus, the surgery in April 1983 to 
repair the deviated septum was ameliorative in nature.  

The Board acknowledges that the evidence shows that a 
complication above the normal progression of such surgery is 
shown to have occurred, in the form of the septal 
perforation, diagnosed in June 1983, and followed up.  
However, the evidence reveals that the perforation was acute 
and transitory and was apparently resolving by April 1986.  A 
report from April 1986 found the mid-septal hole to appear 
healed, although complaints of congestion, numbness at the 
tip of the nose, occasional headaches and bleeding were 
noted.  X-ray findings from September 1988 indicated the 
sinuses were within normal limits.  By the time of the VA 
examination of March 1999, there do not appear to be any 
residuals of the septoplasty, to include a septal 
perforation.  The septum was noted to be midline on physical 
examination, and there was no purulent discharge, crusting or 
bleeding noted.  All the symptomatology noted was attributed 
to allergic rhinitis, rather than to residuals of the 
septoplasty.  

Given such consideration, the Board is constrained to 
conclude that there is no evidence that the veteran's 
deviated septum was any more disabling after service entrance 
or the corrective inservice surgery than when he entered 
service.  In light of such observation, then, the presumption 
of aggravation does not attach as to such preexisting 
condition.  

The mere fact that the veteran had ameliorative surgery 
during service, to correct the preexisting septal deviation, 
does not alone establish entitlement to service connection.  
Rather, it must otherwise be shown that there was aggravation 
of the surgical residuals.  Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).  While there was an acute and transitory 
complication of the surgery, the evidence reveals that there 
is no current disability of the septum from the ameliorative 
inservice surgery.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against service connection for a nasal 
septoplasty.  Thus, there is no doubt to be resolved in 
favor of the veteran under 38 U.S.C.A. § 5107(b) (West 
1991).  

II. Entitlement to Service Connection for Chronic Sinus 
Infection

Upon review of the record, and in view of lack of evidence to 
the contrary, the Board finds that the evidence strongly 
suggests that the veteran's sinus disorder, most recently 
diagnosed as chronic allergic rhinitis, preexisted service, 
and was aggravated during active duty.  Specifically, the 
opinion of the physician in the March 1999 VA examination, 
conducted with review of the claims file, supports this 
finding.  The physician forwarded the opinion that the 
veteran's preexisting allergic rhinitis has continued to 
worsen, with current manifestations including the presence of 
a mucus retention cyst.  The service medical records likewise 
document the veteran's sinus disorder worsening over time.  

Moreover, there is no clear and unmistakable medical 
evidence, which rebuts the presumption that this preexisting 
disorder, which worsened during service, was aggravated 
beyond its natural progression during active duty.  See 
38 C.F.R. § 3.306 (1998).  In such situations, the benefit of 
the doubt is given to the veteran and, therefore, service 
connection for chronic allergic rhinitis is warranted on the 
basis of aggravation during service.  38 U.S.C.A. § 5107.  


ORDER

Service connection for nasal septoplasty is denied.  

Service connection for chronic allergic rhinitis is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

